                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                                AT KANSAS CITY

 LORA HIBDON and CATHY CASSIDY
 on behalf of themselves
 and all others similarly situated,                          Case No.

             Plaintiffs,

 v.

 APPLE BUS COMPANY,
   Serve: BC Agent Services, Inc.
          One Kansas City Place
          1200 Main Street, Suite 3800
          Kansas City, MO 64105

             Defendant.


                   CLASS AND COLLECTIVE ACTION COMPLAINT

        For their class and collective action Complaint against Defendant Apple Bus

Company (“Apple Bus”), Plaintiffs Lora Hibdon and Cathy Cassidy state and alleges as

follows:

                                      INTRODUCTION

        1.       Plaintiffs Lora Hibdon (“Hibdon”) and Cathy Cassidy

(“Cassidy”)(collectively “Plaintiffs”) bring this action for violations of § 16(b) of the Fair

Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 216(b) et seq., and the Missouri

Minimum Wage Law, § 290.500 RSMo., et seq., and also assert common law claims for

breach of contract, quantum meruit, unjust enrichment and fraud.

        2.       This action is brought as a collective action under § 216(b) of the FLSA and

as a state-wide class action under Rule 23(b)(3) of the Federal Rules of Civil Procedure.




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 1 of 16
        3.      Defendant Apple Bus willfully and flagrantly violated the FLSA and the

MMWL by, among other things, manipulating payroll to conceal the true hours worked by

its employees and forcing employees to perform work-related tasks without pay.

        4.      Plaintiffs are seeking unpaid regular wages, overtime compensation,

liquidated damages and attorney’s fees and costs.

                                       THE PARTIES

        5.      Plaintiff Hibdon is a resident of Peculiar, Missouri and a former hourly non-

exempt employee of Defendant Apple Bus within the meaning of FLSA, 29 U.S.C. § 203

during the applicable statute of limitations period.

        6.      Plaintiff Cassidy is a resident of Harrisonville, Missouri and a former hourly

non-exempt employee of Defendant Apple Bus within the meaning of FLSA, 29 U.S.C. §

203 during the applicable statute of limitations period.

        7.      Defendant Apple Bus is a corporation duly organized and existing under the

laws of the State of Missouri, with its principal place of business at 230 E. Main Street,

Cleveland, MO 64734.

                             JURISDICTION AND VENUE

        8.      Jurisdiction is proper in this Court under § 16(b) of the FLSA, 29 U.S.C. §

216(b), and under 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under

any Act of Congress regulating commerce.”

        9.      Defendant has employees engaged in commerce within the meaning of 29

U.S.C. § 203(b) and its annual sales exceed $500,000, so the FLSA applies in this case on an

enterprise basis pursuant to 29 U.S.C. § 207(a)(1).

        10.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims

under 28 U.S.C. § 1367 because they arise from the same facts.




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 2 of 16
        11.     Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant

Apple Bus has its principal place of business in Cass County, Missouri and because it is

subject to personal jurisdiction in Missouri. Likewise, the actions and omissions giving rise

to the claims pleaded in this Complaint occurred in this District.

                                FACTUAL ALLEGATIONS

        12.     During the applicable statute of limitations period, Apple Bus provided

school transportation services throughout several states, including the State of Missouri.

        13.     During the applicable statute of limitations period, Apple Bus employed

Plaintiffs and others similarly situated as school bus drivers in connection with Defendant’s

business. Plaintiffs were employed on an hourly basis throughout the entirety of their

employment with Apple Bus and were paid—or were supposed to be paid—every two

weeks for the hours they worked during the previous two-week period.

        14.     While employed at Defendant, Plaintiffs performed various work-related

tasks in addition to driving their normal school bus routes. These additional tasks included,

among other things, cleaning and refueling the buses, training, filling in for other drivers

who were sick or otherwise unable to drive, and driving for school field trips and school

sporting events.

        15.     Plaintiffs’ rates of pay differed depending on the particular task(s) they

performed.

        16.     Plaintiffs relied on Apple Bus to properly pay them based upon the particular

task(s) they performed during particular pay periods.

        17.     Apple Bus did not make available a time clock to employees to enable them

to accurately record the hours they worked. Instead, Apple Bus required employees to

utilize one of four pre-printed forms to keep track of their time.




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 3 of 16
       18.     The form for regular “routes” was printed on white paper and titled

“Transportation Service Order”; the form for “trips” was printed on white paper and titled

“Daily Bus Movement Report”; the form for “training” was printed on orange paper; and

the form for “extra work” was printed on blue paper.

       19.     These forms required employees to write down, among other things, the

particular task they performed, the date they rendered performance, and the number of

hours or fractions of an hour they spent performing the task.

       20.     Apple Bus utilized these forms to determine how much bill school districts

for transporting students.

       21.     Apple Bus also used these forms to determine how much to pay employees

like Hibdon and Cassidy.

       22.     Because these forms were used to determine her pay, Plaintiffs carefully and

painstakingly completed each form to ensure they would be paid correctly.

       23.     In reality, while Apple Bus may have used these forms to determine how

much to pay employees, it did not pay employees in strict accordance with the hours these

forms showed. Instead, Apple Bus intentionally and routinely paid employees less than the

information on these forms warranted.

       24.     By using pre-printed forms that employees completed by hand rather than a

time clock, Apple Bus allowed itself flexibility to shave employees’ time and/or decline to

pay them for particular tasks they performed. There was no “objective” record of what

employees did or the time they spent doing it. Thus, from a practical standpoint, Apple Bus

had discretion to pay employees for fewer hours than they actually recorded and/or for

different tasks than they actually performed and could refuse to pay them at all for tangential




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 4 of 16
tasks that were necessary and compensable but did not consume a significant part of the day

(e.g., cleaning).

        25.         Apple Bus did in fact utilize the flexibility these pre-printed forms provided

to underpay its employees. Time and time again, Plaintiffs looked at their paychecks and

found those paychecks did not reflect the hours they had worked, but instead reflected fewer

hours and/or a lesser rate of pay. The total dollar amount was less—and in some cases, far

less—than Plaintiffs expected and were entitled to receive.

        26.         Plaintiffs complained to their supervisors and/or other management

employees on multiple occasions about this discrepancy to no avail. Supervisors would

accuse Cassidy of falsifying hours or failing to turn in the proper form and refuse to afford

her any relief. This was a standard practice at Apple Bus. Whenever an employee

complained about a pay discrepancy, Apple Bus would challenge the employee’s integrity

and the veracity of the information the employee submitted. This was intended to intimidate

the employee so as to stop him or her from continuing to press his or her claim for

additional compensation or complaining in the future.

        27.         At some point, Cassidy recognized that Apple Bus could not be trusted to

pay her properly. As a result, Cassidy began maintaining her own, separate time records so

she could better establish the pay she was entitled to receive. She thought that by presented

detailed information about the hours she worked and the tasks she performed, Apple Bus

would be forced to do the right thing. Yet, even when Cassidy presented these records to

Apple Bus, it balked at paying her properly.

        28.         Things got so bad that on at least one occasion, Cassidy contacted a school

district she had driven for and inquired whether that school district had a record of her time.

Through this inquiry, she learned that Apple Bus had billed the school district in strict




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 5 of 16
accordance with the hours Cassidy recorded on the form she submitted, but then issued a

paycheck to her reflected fewer hours. Apple Bus wanted to be paid for all the time Cassidy

worked but did not want to pay Cassidy for all that time.

       29.     In those rare instances when Apple Bus actually agreed to correct Plaintiffs’

hours, the correction would take several weeks and require considerable effort on Plaintiffs’

parts. And then, even though Plaintiffs received additional compensation, it was difficult if

not impossible to reconcile the additional compensation they received with the hours they

recorded. It appeared Apple Bus was merely throwing a little money their way in the hope

that they would shut up and go away.

       30.     The failure and refusal of Apple Bus to pay Plaintiffs for the time they

actually worked resulted in two separate but related problems. First, there were instances

when Plaintiffs worked in excess of 40 hours period week such that they would have

qualified for overtime pay but did not receive overtime pay. Hibdon believes this occurred

with particularly frequency towards the end of the 2017 school year, when she was required

to clean numerous busses in addition to performing other tasks. Cassidy believes her hours

during the following pay periods would have warranted overtime pay had they been properly

accounted for by Apple Bus:

               a.      February 4, 2018 to February 17, 2018, Cassidy worked 115.25 hours,

                       but she only received $1,328.58. This equals a payrate of $11.53 per

                       hour, which was below her promised payrate of $12.25 per hour.

               b.      January 21, 2018 to February 3, 2018, Cassidy worked 129.50 hour,

                       but she only received $1,464.10. This equals a payrate of $11.31 per

                       hour, which was below her promised payrate of $12.25.




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 6 of 16
               c.      September 17, 2017 to September 30, 2017, Cassidy worked 143

                       hours, but she only received $1,657.10. This equals a payrate of

                       $11.59 per hour, which was below her promised payrate of $12.25

                       per hour.

Plaintiffs are in the process of attempting to identify all instances when they would have

qualified for overtime pay but did not receive overtime pay.

       31.     Second, there were pay periods when Plaintiffs worked forty hours or less (so

they would not qualify for overtime pay) but worked more hours than they were paid for.

To the extent Plaintiffs worked hours for which they were not paid, they worked for free for

those hours, and therefore worked for less than the Missouri minimum wage per hour.

Hibdon recalls the end of the 2017 school year as being a time period she worked numerous

unpaid hours. In Cassidy’s case, from January 7, 2018 to January 20, 2018, she worked a

total of 85.25 hours, but she was only paid for 47.75 hours for a total wage of $580.15.

Plaintiffs are in the process of identifying additional times when they were not paid for the

hours they worked, which also resulted in Plaintiffs being paid less than the Missouri

minimum wage.

       32.     Besides the foregoing, Apple Bus did not pay Plaintiffs or other members of

the class for completing the forms they were required to complete to record their time.

Apply Bus did not pay Plaintiffs or other members of the class for the time they spent trying

to secure proper compensation from Apple Bus on the numerous occasions when Apple

Bus failed to pay them in strict accordance with the information on these forms. Securing

proper compensation from Apple Bus was a separate, properly-compensable task. By failing

to compensate Plaintiffs and other members of the class for this task, Apple Bus committed

a further violation of federal and/or Missouri law.




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 7 of 16
                         COLLECTIVE ACTION ALLEGATIONS

        33.     Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on

their own behalves and on behalf of all individuals who are presently employed by Apple

Bus on a non-exempt hourly basis or were employed by Apple Bus on a non-exempt hourly

basis at any time during the applicable statute of limitations period. Excluded from the

putative class are all of Defendant’s executives, administrators, professional employees, and

outside sales persons.

        34.     A collective action is appropriate because, under 29 U.S.C. § 216(b), the

putative class members are similarly situated to Plaintiffs, in that they worked in the same or

similar positions, were subjected to the same unlawful practice, policy, or plan, and their

claims are based upon the same factual and legal theories.

        35.     The working relationships between Apple Bus and the members of the

putative class differ from class member to class member only in name, location, exact job

duties, and rate of pay. These relationships are otherwise exactly the same. The key issue in

the collective action––whether Apple Bus intentionally and routinely shaved and continues

to shave hours from employees’ reported time to avoid paying overtime compensation in

accordance with the FLSA––does not vary substantially from class member to class member.

        36.     Defendant’s malfeasance is likely provable through examination of its own

business records. If Defendant billed school districts for a certain number of employee

hours and paid employees for a lesser number of hours, this shows or strongly suggests

Defendant shaved hours from the pre-printed forms employees were required to submit.

        37.     Plaintiffs estimate that the putative class, including both current and former

employees over the relevant period, will include over 40 members in the State of Missouri

alone and total in the hundreds in the various other states where Apple Bus does business.




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 8 of 16
The precise number of class members should be readily discernible from a review of

Defendant’s records.

                             CLASS ACTION ALLEGATIONS

        38.     In addition to bringing this lawsuit as a collective action under the FLSA,

Plaintiffs also bring this lawsuit as a state-wide class action under Rule 23 of the Federal

Rules of Civil Procedure.

        39.     Plaintiffs bring this action on their own behalves and on behalf of all

individuals in the State of Missouri who are presently employed by Apple Bus on a non-

exempt hourly basis or were employed by Apple Bus on a non-exempt hourly basis at any

time during the applicable stature of limitations period. Excluded from the class are all

managerial employees of Apple Bus and its corporate affiliates. Plaintiffs reserve the right to

modify this class definition as discovery or other case circumstances warrant.

        40.     Although the exact number of class members is presently unknown, it is

estimated that there are at least 40 individuals in the State of Missouri that fall within the

class definition. This class easily satisfies the numerosity requirement for class certification.

        41.     Class certification is also appropriate because there are questions of fact

and/or law that are common to the Plaintiff and the class. These common questions of fact

and/or law include, but are not limited to:

        a.      Whether class members were lawfully compensated a minimum wage for the

                time they worked at Apple Bus;

        b.      Whether class members were lawfully compensated overtime wages for the

                overtime they worked at Apple Bus;

        c.      Whether Apple Bus breached the implied employment contract it had with

                each class member; and




      Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 9 of 16
          d.    Whether Apple Bus unlawfully benefited from not paying class members for

                their work at Apple Bus, while it simultaneously billed school districts for the

                worked performed by the class members.

          42.   Plaintiffs’ claims are typical of the claims of members of the class, all of

whom are current or former employees of defendant Apple Bus.

          43.   Plaintiffs are members of the class they seek to represent, and the claims they

advance on their own behalves are identical to the claims asserted on behalf of the class.

          44.   Plaintiffs are adequate class representatives in that, as members of the class

and former employees of Apple Bus, their interests are entirely aligned with those of the

class.

          45.   There are no individual conflicts that prevent Plaintiffs from adequately

representing the class.

          46.   Plaintiffs have retained competent counsel experienced in class action

litigation.

          47.   Class certification is proper because common questions of law and fact

predominate over questions that may affect only individual members of the class. The

putative class members are or were employees of Apple Bus, which unlawfully underpaid all

class members, and unlawfully benefited from all class members’ work.

          48.   A class action presents a superior form of adjudication over individual

litigation.

          49.   The costs of litigating this action against entities like Apple Bus, in

comparison to the recovery or relief sought, would make individual litigation impracticable.

In addition, forcing individual litigation would risk the result of inconsistent rulings with

respect to Defendant’s duties owed to the various class members.




         Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 10 of 16
          50.   The class action is manageable. The proposed class represents an identifiable

community that can be readily identified, and the relief sought is one that can be overseen by

the Court.

                                   CAUSES OF ACTION

COUNT I: VIOLATION OF MISSOURI MINIMUIM WAGE AND OVERTIME

                                     REQUIREMENTS

          51.   Plaintiffs incorporate by reference the forgoing allegations as if fully set forth

herein.

          52.   Plaintiffs are members of a class that meets the requirements for certification

and maintenance of a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

          53.   Defendant is an “employer” and Plaintiffs are “employee[s]” under § 290.500

RSMo.

          54.   Section 290.502 RSMo. requires employers to pay employees minimum

wages for all hours worked. Section 290.505 RSMo. requires employers to pay employers to

pay employees one and one half times their regular rate for all hours worked over forty (40)

per work week. Section 290.527 RSMo. provides that employers who violate the provisions

of this act are liable to the affected employee for unpaid wages, liquidated damages, costs,

attorney’s fees, and other appropriate relief.

          55.   Throughout the applicable statute of limitations period, Defendant violated

§§ 290.502 and 290.505 by regularly and repeatedly failing to properly compensate Plaintiffs

and class members for the actual time they worked each week. Defendant improperly

manipulated Plaintiffs’ time records by shaving hours from the pre-printed forms Plaintiffs




     Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 11 of 16
and class members were required to complete to record their time, and by failing and

refusing to pay Plaintiffs and class members for all the compensable tasks they performed.

          56.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs

and the class have sustained and will continue to sustain damages in the form of lost wages,

unpaid overtime and other damages.

          57.    Defendant is liable to Plaintiffs and the class for actual damages, liquidated

damages, recovery of attorney’s fees and costs, and prejudgment interest as allowed by law.

          WHEREFORE, Plaintiffs pray that this Court will enter judgment in their favor

against Defendant for (1) an award of compensatory damages; (2) liquidated damages as

allowed by § 290.527 RSMo.; (3) attorneys’ fees and costs as allowed by § 290.527 RSMo.; (4)

prejudgment and post-judgment interest as provided by law; and (5) for such other relief as

the Court deems appropriate.


          COUNT II: VIOLATION OF THE FAIR LABOR STANDARDS ACT

                              OVERTIME REQUIREMENTS

          58.    Plaintiffs incorporate by reference the forgoing allegations as if fully set forth

herein.

          59.    At any and all times relevant hereto, Apple Bus was an “enterprise engaged in

commerce” within the meaning of 29 U.S.C. § 203(d).

          60.    At any and all times relevant hereto, Apple Bus was an “employer” within the

meaning of 29 U.S.C. § 203(d).

          61.    At any and all times relevant hereto, Hibdon, Cassidy, and each member of

the putative class was an “employee” as defined by 29 U.S.C. § 203(e).




     Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 12 of 16
        62.     During the applicable statute of limitations period, Plaintiffs and class

members were not paid for all hours worked in excess of 40 per week in violation of the

maximum hours provisions of 29 U.S.C. § 207(a).

        63.     At all times relevant hereto, the action of Apple Bus to not pay for all hours

worked over 40 in a week was willful in that among other things:

        a.      Apple Bus knew the FLSA required it to pay time and one-half for all hours

                worked over 40 in a week;

        b.      Apple Bus failed to maintain true and accurate time records; and

        c.      Apple Bus intimidated employees who questioned whether they were being

                paid for all hours worked by falsely accusing employees of fabricating hours

                and/or failing to timely submit the required forms.

        64.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs

and class members have sustained and will continue to sustain damages in the form of lost

wages, unpaid overtime and other damages.

        65.     Defendant is liable to Plaintiffs and the class for actual damages, liquidated

damages, recovery of attorney’s fees and costs, and prejudgment interest as allowed by law.

        WHEREFORE, Plaintiffs pray that this Court will enter judgment in their favor and

in favor of the class and against Defendant for (1) an award of compensatory damages; (2)

liquidated damages as allowed by 29 U.S.C. § 216; (3) attorneys’ fees and costs as allowed by

29 U.S.C. § 216; (4) prejudgment and post-judgment interest as provided by law; and (5) for

such other relief as the Court deems appropriate.

                        COUNT III: BREACH OF CONTRACT

        66.     Plaintiffs incorporate by reference the foregoing allegations as if fully set

forth herein.




     Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 13 of 16
        67.     An implied employment agreement existed between Plaintiffs and class

members, on one hand, and Defendant, on the other hand, the terms of which included, but

were not limited to, an agreement by Plaintiffs and class members to perform services as

employees of Apple Bus and an implied agreement by Apple Bus to pay plaintiffs a lawful

rate for all work performed.

        68.     The agreement was made between parties capable of contracting and

contained mutual obligations and valid consideration. Plaintiffs and class members

performed all conditions precedent, if any, required to them under the implied agreement.

        69.     Defendant failed and refused to perform its obligations in accordance with

the terms and conditions of the implied agreement by failing to compensate Plaintiffs and

the class for all time worked on behalf of Defendant.

        70.     Plaintiffs and class members were thereby damaged in an amount yet to be

determined.

        WHEREFORE, Plaintiffs pray that this Court will enter judgment in their favor and

in favor of the class and against Defendant for compensatory damages and pre- and post-

judgment interest as provided by law and for such other relief as the Court deems

appropriate.

                           COUNT IV: QUANTUM MERUIT

        71.     Plaintiffs incorporate by reference the foregoing allegations as if fully set

forth herein.

        72.     Plaintiffs and the class conferred a benefit upon Defendant by working on its

behalf without being compensated at a lawful rate for all work performed.

        73.     Defendant had an appreciation or knowledge of the benefit conferred on it

by Plaintiffs and class members.




     Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 14 of 16
          74.     Defendant accepted and retained the benefit under such circumstances as to

make it inequitable for it to retain such benefit without repayment of its value.

          75.     Plaintiffs and class members have thereby been damaged.

          WHEREFORE, Plaintiffs demand judgment in their favor and in favor of the class

and against Defendant and pray for compensatory damages, pre- and post-judgment interest

as provided by law, and for such other relief as the Court deems appropriate.

                            COUNT V: UNJUST ENRICHMENT

          76.     Plaintiffs incorporate by reference the forgoing allegations as if fully set forth

herein.

          77.     Defendant has been enriched or has benefited by its deficient payments to

Plaintiffs and the class for work performed. Such enrichment or benefit was incurred by

Defendant at the expense of Plaintiffs and class members who were not fully compensated

at a lawful rate for their work.

          78.     Plaintiffs and the class reasonably expected to be compensated in accordance

with the law.

          79.     Defendant intentionally and with bad faith failed to pay Plaintiffs and the

class at the proper lawful rate for all hours worked and for time worked.

          80.     It is unjust for Defendant to retain the benefits from the unpaid work

performed by Plaintiffs and the class.

          WHEREFORE, Plaintiffs demand judgment in their favor and in favor of the class

and against Defendant and prays for compensatory damage, pre- and post-judgment interest

as provided by law and for such other relief as the Court deems appropriate.

                                         JURY DEMAND

          Plaintiffs demand a trial by jury on all issues so triable.




     Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 15 of 16
                               Respectfully Submitted,

                                  BARTLE & MARCUS LLC


                                  By /s/ David L. Marcus
                                     Matthew V. Bartle, MO Bar #40903
                                     David L. Marcus, MO Bar #47846
                                     BARTLE & MARCUS LLC
                                     116 W. 47th Street, Suite 200
                                     Kansas City, MO 64112
                                     Telephone: 816.285.3888
                                     Fax: 816.222.0534
                                     Mbartle@bmlawkc.com
                                     Dmarcus@bmlawkc.com

                                      and

                                      M. Blake Heath, #61939
                                      M. BLAKE HEATH TRIAL
                                      ATTORNEY LLC
                                      917 W. 43rd Street, Suite 100
                                      Kansas City, MO 64111
                                      (816) 931-0048 Phone
                                      (816) 931-4803 Fax
                                      blake@heathinjurylaw.com


                                  ATTORNEYS FOR PLAINTIFFS




Case 4:18-cv-00897-DGK Document 1 Filed 11/13/18 Page 16 of 16
